                  Case 1:20-cv-01685-SAB Document 6 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ESMELING BAHENA,                                    Case No. 1:20-cv-01685-SAB (PC)

12                    Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.
                                                                       and
14   RODRIGUEZ, et al.,
                                                          ORDER DIRECTING PAYMENT
15                    Defendants.                         OF INMATE FILING FEE BY
                                                          CALIFORNIA DEPARTMENT OF
16                                                        CORRECTIONS AND
                                                          REHABILITATION
17
                                                         (ECF Nos. 2, 5)
18

19
20          Esmeling Bahena (“Plaintiff”), a state prisoner, is proceeding pro se in this civil rights

21 action pursuant to 42 U.S.C. § 1983. Along with his complaint, Plaintiff filed an application to

22 proceed in forma pauperis in this action. Plaintiff attached his trust statement, but he did not use

23 the correct form. On December 21, 2020, Plaintiff filed a second motion to proceed in forma

24 pauperis on the correct form. Reviewing the two forms, Plaintiff has made the showing required

25 by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted. Plaintiff

26 is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).
27 Plaintiff is obligated to make monthly payments in the amount of twenty percent of the

28 preceding month’s income credited to plaintiff’s trust account. The California Department of


                                                     1
                 Case 1:20-cv-01685-SAB Document 6 Filed 12/28/20 Page 2 of 2


 1 Corrections and Rehabilitation is required to send to the Clerk of the Court payments from

 2 plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing

 3 fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 5 ORDERED that:

 6          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 7          2.      The Director of the California Department of Corrections and Rehabilitation

 8 or his designee shall collect payments from plaintiff’s prison trust account in an amount

 9 equal to twenty per cent (20%) of the preceding month’s income credited to the prisoner’s

10 trust account and shall forward those payments to the Clerk of the Court each time the

11 amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a

12 total of $350.00 has been collected and forwarded to the Clerk of the Court. The payments

13 shall be clearly identified by the name and number assigned to this action;

14          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

15 plaintiff’s in forma pauperis application on the Director of the California Department of

16 Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF); and

17          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

18 Department, U.S. District Court, Eastern District of California, Sacramento Division.
   IT IS SO ORDERED.
19
20 Dated:        December 23, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                    2
